United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-K [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-31771 MEDLINK INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 41-1311718 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 Roebling Court, Ronkonkoma, NY 11779 (Address of principal executive offices) 631-342-8800 (Issuer’s telephone number) Indicate by check mark is the issuer is a well-known seasoned issuer, as defined in Rule405 of the Securities Act Yes o No þ Indicate by check if the issuer is not required to file reports pursuant to Section13 or 15(d)of the Exchange Act. Yes þ No o Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark if no disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ MedLink International, Inc. revenues from continuing operations for the fiscal year ended December 31, 2009 were The aggregate market value of the voting and non-voting equity held by non-affiliates as of March 31, 2010 based upon the closing price of the Common Stock on the Over-the-Counter Bulletin Board and Frankfurt Stock Exchange for such date was $9,460,217 as of March 31, 2010.There were a total of approximately 18,772,003 shares held by non-affiliates as of such date. Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Shares Outstanding as of December 31, 2009 Class A Common Stock, $0.001 par value 31,567,236 Class B Common Stock, $0.001 par value 5,361,876 TABLE OF CONTENTS TO ANNUAL REPORT ON FORM 10-K FOR YEAR ENDED DECEMBER 31, 2009 Page Part I Item 1. Business Overview 4 Item 1A. Risk Factors 21 Item 1B. Unresolved Staff Comments 42 Item 2. Properties 43 Item 3. Legal Proceedings 43 Item 4. Submission of Matter to a Vote of Security Holders 43 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 43 Item 6 Selected Financial Data 47 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 47 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 58 Item 8. Financial Statements and Supplementary Data 58 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosures 79 Item9AT. Controls and Procedures 79 Part III Item 10. Directors, Executive Officers and Corporate Governance 82 Item 11. Executive Compensation 84 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 85 Item 13. Certain Relationships and Related Transactions, and Director Independence 86 Item 14. Principal Accounting Fees and Services 86 PART IV Item 15. Exhibits , Financial Statement Schedules 87 Signatures 88 2 April 15, STATEMENT OF FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains certain “forward-looking” statements (as such term is defined in the Private Securities Litigation Reform Act of 1995) and information relating to
